         Case 1:18-cv-01784-RAH Document 40 Filed 08/29/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                     Plaintiff,                            No. 18-1784C

          v.                                               (Judge Hertling)

 UNITED STATES,

                     Defendant.


               PLAINTIFF’S UNOPPOSED MOTION FOR AN
 ENLARGEMENT OF TIME TO REPLY TO THE GOVERNMENT’S RESPONSE TO
    PLAINTIFF’S CROSS-MOTION TO COMPLETE AND SUPPLEMENT THE
                      ADMINISTRATIVE RECORD

       Pursuant to Rule 6(b)(1)(A) of this Court’s Rules, Plaintiff Robert J. LaBonte, Jr.

respectfully requests that the Court grant a 14-day enlargement of time, from September 4, 2019

to and including September 18, 2019, to file Mr. LaBonte’s reply to Defendant’s response to

plaintiff’s Cross-Motion to Complete and Supplement the Administrative Record. This is

Plaintiff’s first request for an enlargement of time for this purpose. Plaintiff previously received

an additional 23-day enlargement in this case, for his response to Defendant’s motion to dismiss.

On August 28, 2019, Defendant’s counsel advised that Defendant consents to the proposed

enlargement of time.

       Plaintiff requests this extension so as to allow sufficient time to address the unusual

factual and legal contentions at issue in the cross-motion, and to accommodate the transition

from summer law student interns to term-time law student interns, who have just returned to

campus for the start of classes. Plaintiff is represented pro bono by the Veterans Legal Services

Clinic at Yale Law School.
         Case 1:18-cv-01784-RAH Document 40 Filed 08/29/19 Page 2 of 2



       For these reasons, Plaintiff respectfully requests that the Court grant this consent motion

for a 14-day enlargement of time, to and including September 18, 2019.



Dated: August 29, 2019                       Respectfully Submitted,

                                             By: /s/ Michael J. Wishnie

                                             Samuel Davis, Law Student Intern
                                             John Super, Law Student Intern
                                             Renee A. Burbank, Supervising Attorney
                                             Michael J. Wishnie, Supervising Attorney
                                             Veterans Legal Services Clinic
                                             Jerome N. Frank Legal Services Organization
                                             P.O. Box 209090
                                             New Haven, CT 06520-9090
                                             t. (203) 432-4800
                                             f. (203) 432-1426
                                             renee.burbank@ylsclinics.org
                                             michael.wishnie@ylsclinics.org

                                             Attorneys for Plaintiff




                                                2
